Citation Nr: 0336108	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a cataract with 
blurred vision.

4.  Entitlement to service connection for deafness.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 9, 
1945, to January 12, 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila, the Republic of the Philippines 
Regional Office (RO).  


REMAND

In a letter dated in August 2002, the veteran requested a 
personal hearing in connection with his claim for disability 
compensation benefits.  A letter from the RO dated later in 
August 2002 shows that a hearing was scheduled to take place 
at the RO on October 15, 2002.  A statement of the case dated 
in October 2002 indicates that the veteran appeared for that 
hearing and presented testimony.  Significantly, however, the 
claims file does not contain a copy of the hearing 
transcript.

The Board attempted to obtain a copy of the hearing 
transcript from the RO through administrative methods.  
However, the RO reported to the Board via e-mail that a 
search for the hearing transcript on computer drives had been 
to no avail.

Every claimant has the right to a hearing.  The duties of the 
VA include establishment and preservation of the hearing 
record.  See 38 C.F.R. §§ 3.103(a) and (c)(1), 20.700.  The 
Board may decide an appeal only after the veteran has had an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b).  See 
also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In light 
of the foregoing, the veteran must be afforded another 
opportunity to testify in support of his claims.  This 
hearing must be scheduled at the RO level, and, accordingly, 
a remand is required 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should again attempt to locate 
the transcript of the hearing held on 
October 15, 2002.  If it cannot be 
located, the RO should schedule the 
veteran for another hearing before the RO 
hearing officer.  If the veteran declines 
to testify at another hearing, this 
should be documented. 

2.  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with any applicable legal 
precedent.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




